Citation Nr: 0938987	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected sinusitis.  

2.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to 
October 1976.  He also had active duty for training (ACDUTRA) 
in the National Guard from November 23, 2001 to March 2, 2002 
and active duty in the National Guard from April 7, 2007 to 
September 28, 2007.  In addition, the Veteran has over 23 
years of inactive service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
sinusitis with a noncompensable evaluation effective May 6, 
2003, and denied entitlement to a 10 percent evaluation based 
upon multiple, noncompensable, service-connected 
disabilities.  

In his June 2005 VA Form 9, the Veteran requested a hearing 
before a traveling member of the Board.  A December 2006 
letter informed the Veteran that his name had been placed on 
a waiting list and gave him various options in lieu of 
appearing for a hearing.  In a December 2006 response, the 
Veteran requested that his appeal be decided on the evidence 
of record without a hearing.  

The issues were remanded by the Board in November 2007 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matters returned for appellate review.  

The Board notes that the issue of entitlement to service 
connection for an eye disorder, to include glaucoma, ocular 
hypertension, and elevated eye pressure, was also remanded in 
November 2007.  Service connection for open-angle glaucoma 
was subsequently granted with a 20 percent evaluation in an 
August 2009 rating decision.  As such, that issue is not 
before the Board for appellate review. 

The Board also notes that in a September 2004 VA Form 21-
4138, the Veteran reported that he had been unable to work 
due to his service-connected sinusitis.  During the February 
2008 VA examination, however, he reported that he was a 
student.  Based on the most recent report, the Board finds 
that referral of the issue of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) due to service-connected disability is not warranted.


FINDINGS OF FACT

1.  A December 2007 paranasal sinus x-ray contained an 
impression of right acute maxillary sinusitis associated with 
moderate to severe rhinitis obstructing the left nasal 
passage, which more nearly approximates the criteria for a 10 
percent evaluation under Diagnostic Code (DC) 6522.  

2.  There is no evidence sinusitis results in incapacitating 
episodes or more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting; there is also no evidence of polyps.

3.  A compensable rating has been assigned for a service-
connected disability and there is no longer a basis for the 
assignment of a 10 percent evaluation based upon multiple, 
noncompensable service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, and 
not higher, for service-connected sinusitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, DC 6522 
(2008).  

2.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities, must 
be denied as a matter of law.  38 C.F.R. § 3.324 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

Service connection for sinusitis was granted with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.97, DC 
6522, effective May 6, 2003.  See August 2004 rating 
decision.  In regards to the diagnostic code assigned, the 
Board notes that the RO discussed why a compensable rating 
was not warranted under DC 6522, but that a handwritten 
notation appears to have changed the diagnostic code to 6512, 
which provides the rating criteria for allergic or vasomotor 
rhinitis.  See id.  This diagnostic code was subsequently 
considered in a January 2006 supplemental statement of the 
case (SSOC).  As such, the Board will consider both criteria.  

Under the provisions of DC 6512 and the General Rating 
Formula for Sinusitis, a noncompensable evaluation is 
warranted where sinusitis is detected by x-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting; a 30 
percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; and a 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6512 (2008); see 
also Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met); 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  The Board notes that an 
incapacitating episode of sinusitis means one that requires 
bed-rest and treatment by a physician.  38 C.F.R. § 4.97, DC 
6512.  

Under DC 6522, a 10 percent rating applies where the evidence 
demonstrates allergic or vasomotor rhinitis, without polyps, 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 
20 percent rating applies where the evidence demonstrates 
polyps.  38 C.F.R. § 4.97, DC 6522 (2008).

The Veteran underwent a VA compensation and pension (C&P) 
nose, sinus, larynx and pharynx examination in February 2004, 
at which time his claims folder was reviewed.  The Veteran 
reported that when working with cement, paint or any type of 
fumes, his nose was affected, causing pain and a burning 
sensation inside his nose.  He indicated that he had no 
interference with breathing through his nose unless nasal 
congestion was present and denied purulent discharge.  The 
Veteran did report occasional headaches but denied any 
periods of incapacitation requiring bed rest.  Treatment was 
reported to be medication.  Physical examination revealed no 
nasal obstruction, but the turbinates were reported to be 
engorged and of a bluish color.  There was no tenderness, 
purulent discharge or crusting.  The Veteran was diagnosed 
with allergic rhinitis and the examiner indicated that the 
disease primarily involves/originates from the nose.  It was 
also noted that the Veteran did not have chronic rhinitis or 
any symptoms or clinical findings of sinusitis.  
Private treatment records from the Community Based Clinic 
reveal that in September 2003, the Veteran was examined and 
diagnosed with sinusitis.  He was prescribed flunisolide for 
three months and ibuprophen intermittently.  The examining 
doctor reported that the Veteran's intermittent sinusitis had 
inhibited his ability to perform his usual duties as an auto 
mechanic because the fumes irritated his nose.  A June 2004 
record indicated that the Veteran had allergic rhinitis with 
many precipitants.  It was noted that the Veteran had 
medication that he was to take before any anticipated 
exposure to an allergen.  

VA treatment records reveal that the Veteran had an ear, nose 
and throat (ENT) consult in June 2003 due to nasal congestion 
and a foul smell coming from his nostrils.  Examination 
revealed that mucosa was normal in the nose and pharynx.  The 
diagnosis was normal ENT examination with no clinical or CT 
evidence of a sinus disease.  See ENT consult note.  

The Veteran reported symptoms of sinusitis in February 2004 
and indicated that he had been using the flunisolide spray 
prescribed.  He also reported a history of (H/O) chronic 
sinus congestion.  The examiner reported the findings of a 
December 2002 CT scan of the paranasal sinuses and, in 
pertinent part, assessed the Veteran with rhinitis, probably 
viral, and aplastic frontal sinuses, a source of frequent 
pain.  In June 2004, the Veteran reported frequent 
"sinusitis."  The examiner's assessment was that the 
"sinusitis" attacks were probably sometimes viral 
infections.  See primary care notes.  A walk-in clinic note 
also dated in June 2004 assessed the Veteran was allergic 
rhinitis, multiple precipitants.  

The Veteran was seen as a walk-in in July 2004 with complaint 
of soreness in his throat, which was causing him difficulty 
in swallowing and breathing.  Examination revealed that his 
pharynx was diffusely injected and his saliva was gummy, 
excessively viscous and scant in quantity.  The assessment 
was viral upper respiratory infection (URI) syndrome.  See 
walk-in-VI note.  In October 2004, the Veteran was seen with 
subjective symptoms of frontal sinus pain and nasal 
stuffiness.  He reported that he had had quit two jobs (as a 
cook and in construction with chemical exposure) due to 
intolerance of the gas smells.  The Veteran was assessed with 
chronic sinusitis, intolerance to environmental contaminants, 
and mild mucosal dehydration.  See primary care note.  In 
July 2005, the Veteran complained of nocturnal difficulty 
breathing, described as shortness of breath, and also 
referred to choking and a need to stand up.  No assessment 
related to sinusitis or rhinitis was made.  See primary care 
follow up note. 

A VA C&P general medical examination was conducted in August 
2005, at which time the Veteran's claims folder was not 
available for review, though his computerized VA treatment 
records were reviewed.  Following medical history, physical 
examination of the Veteran's nose, sinuses, mouth and throat 
revealed no paranasal, frontal or maxillary tenderness and no 
nasal secretions.  Mucosa was pink and there were no throat 
abnormalities.  The Veteran reported that he had no nasal 
symptoms at the time of the examination.  The Veteran was 
diagnosed with allergic rhinitis and the examiner reported 
that there was no evidence of sinusitis found on radiological 
and tomographic evaluation.  An x-ray of the paranasal 
sinuses revealed well-aerated sinuses but nonaeration of the 
frontal sinuses, which was an anatomical variant.  No air-
fluid levels were identified.  The impression was aplasia of 
the frontal sinuses, a normal variant.  See imaging report.  

The Veteran presented a history of allergic rhinitis (using 
flunisolide nasal solution) and indicated that he was feeling 
good in January 2006.  In April 2006, he reported that he had 
not been using flunisolide constantly; examination revealed 
that the nasal septum was normal and mucosa was pink with no 
discharges observed.  See primary care follow up notes.  

In August 2006, the Veteran again reported that he had not 
been using flunisolide constantly.  Examination revealed 
normal nasal septum, pink mucosa and no discharges.  The 
assessment made was controlled allergic rhinitis.  The same 
findings and assessment were made in November 2006.  See id.  

In December 2007, the Veteran was seen with complaint of 
runny nose, draining of a greenish fluid, sinus pressure and 
intermittent cough.  No acute distress was noted.  A 
paranasal sinus x-ray revealed no evidence of any soft tissue 
masses, though air fluid level was noted in the right 
maxillary antrum.  The frontal sinuses were absent and 
moderate hypertrophy of the nasal turbinates, left greater 
than right, was noted.  The nasal septum was midline and the 
surrounding bones were intact.  The impression was absent 
frontal sinuses; right acute maxillary sinusitis associated 
with moderate to severe rhinitis obstructing the left nasal 
passage.  See nursing note and imaging report.  

The Veteran underwent a VA C&P examination in February 2008, 
at which time his claims folder was not available for review.  
He reported that since his discharge in 2007, he had only had 
one flare-up, which was treated with antibiotics and was 
associated with a green-bluish discharge from the nose.  
Other than that one flare-up, the Veteran indicated that his 
symptoms had been markedly reduced; he also denied symptoms 
of nasal obstruction or frontal headache when not 
experiencing a flare-up.  Physical examination revealed that 
the Veteran was breathing comfortably from the nose and there 
was no external deformity of the nose or sinus tenderness or 
swelling.  The examiner noted a nasal septal deviation to the 
left, which was moderate.  There was also a septal spur 
inferiorly on the right side of the septum.  The turbinates 
where noted to be hypertrophied, resulting in crowded, but 
not obstructed, nasal airways.  The examiner indicated that 
there was no pus, polyps, blood or crusting in the nose and 
reported that the oral cavity and oropharynx were clear.  The 
Veteran was diagnosed with history of recurrent sinusitis.  
The examiner again noted that the Veteran had only had one 
episode and was relatively asymptomatic, by his own 
admission, when not having a flare-up.  An April 2008 
addendum indicates that review of the claims folder had been 
conducted and that there was no change to the February 2008 
evaluation.  

The evidence of record supports the assignment of a 10 
percent evaluation for sinusitis under DC 6522.  The Board 
acknowledges that the symptomatology associated with the 
Veteran's service-connected disability, to include complaints 
of a burning sensation inside his nose, difficulty breathing, 
frontal sinus pain, nasal stuffiness, runny nose, draining of 
a greenish fluid, sinus pressure, intermittent cough, and 
frontal headache during flare-up, have fluctuated since the 
inception of the appeal.  The December 2007 paranasal sinus 
x-ray, however, revealed moderate hypertrophy of the nasal 
turbinates, left greater than right, and contained an 
impression of right acute maxillary sinusitis associated with 
moderate to severe rhinitis obstructing the left nasal 
passage.  See imaging report.  While the February 2008 VA 
examiner reported that the turbinates where hypertrophied, 
which resulted in crowded, but not obstructed, nasal airways, 
the findings on the December 2007 imaging report more nearly 
approximate the criteria for a 10 percent evaluation under DC 
6522, as complete obstruction on one side was reported.  
Accordingly, and resolving reasonable doubt in the Veteran's 
favor, an initial evaluation of 10 percent is warranted for 
the entire period since the award of service connection.  

The evidence of record does not support the assignment or a 
rating in excess of 10 percent under either DC 6512 or DC 
6522.  While the Board sympathizes with the Veteran and 
acknowledges his complaints as outlined above, there is no 
evidence of any incapacitating episodes; of more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting; and no 
evidence of polyps.  Rather, during the February 2004 C&P 
nose, sinus, larynx and pharynx examination, the Veteran 
denied purulent discharge or any periods of incapacitation 
requiring bed rest, and physical examination revealed no 
purulent discharge or crusting.  In addition, during the 
February 2008 VA examination, the Veteran indicated that he 
had only had one flare-up since 2007 and reported that his 
symptoms had been markedly reduced; he denied symptoms of 
nasal obstruction or frontal headache when not experiencing a 
flare-up and physical examination revealed no pus, polyps, 
blood or crusting in the nose.  

With respect to the excerpts on sinusitis submitted by the 
Veteran, the articles are general in nature and nonspecific 
to his case.  Further, to the extent that he is attempting to 
extrapolate from these articles that his condition has 
worsened, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).




II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).
In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's sinusitis (i.e., 
burning sensation inside his nose, difficulty breathing, 
frontal sinus pain, nasal stuffiness, runny nose, draining of 
a greenish fluid, sinus pressure, intermittent cough, and 
frontal headache during flare-up) are contemplated by the 
rating criteria, which reasonably describe his disability.  
The Board acknowledges that the Veteran reported problems 
working as a result of his sinusitis in the past.  During the 
most recent VA examination, however, he reported that he was 
a student.  For these reasons, referral for consideration of 
extraschedular ratings is not warranted.  




III.	Evaluation under 38 C.F.R. § 3.324

Whenever a Veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2008).  

In this case, service connection was established for open-
angle glaucoma with a 20 percent evaluation during the course 
of the Veteran's appeal, and the Board has granted a 10 
percent evaluation for service-connected sinusitis.  For 
these reasons, the Veteran may not be awarded a separate 10 
percent disability evaluation for multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324.  This claim is 
rendered moot by the awards noted above and the appeal must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

At this juncture, the Board notes that the notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  In cases such as the Veteran's claim for 
a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities, where the claim cannot be 
substantiated because there is no legal basis for the claim, 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to meet the duty 
to assist a claimant.  See Sabonis, 6 Vet. App. at 430 
(1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5- 2004.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the August 2004 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See letters dated September 2002 and December 
2003.  He was subsequently notified of effective dates for 
ratings and degrees of disability in a March 2006 letter.  
The Board notes that "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven."  
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  When 
service connection has been granted and an initial disability 
rating and effective date have been assigned, section 5103(a) 
is no longer applicable.  Accordingly, the duty to notify has 
been fulfilled as to the claim for increased rating.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

An initial rating of 10 percent, and not higher, for 
sinusitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim for a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


